

EXHIBIT 10.2
 
AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT


This AMENDMENT NO.1 TO EMPLOYMENT AGREEMENT (this “Amendment No. 1”) is made and
entered into as of July 20, 2008 by and between eBaum’s World, Inc. (formerly
EBW Acquisition, Inc.), a Delaware corporation (the “Company”), and Eric Bauman
(“Employee”).


RECITALS:


WHEREAS, the Company and Employee entered into that certain Employment Agreement
dated as of October 31, 2007 (the “Employment Agreement”); and


WHEREAS, the Company and Employee have agreed, upon the following terms and
conditions, to amend the Employment Agreement as provided herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows,
intending to be legally bound:


1. Duties and Responsibilities. The first sentence of Section 5 is hereby
amended by deleting it in its entirety and replacing it with the following:


“Subject to the direction and control of the Chief Executive Officer of the
Company, Employee shall manage, control, administer and operate day to day
business affairs of the Company and the Managed Website Businesses (as such term
is defined in that certain Asset Purchase Agreement by and among ZVUE
Corporation, the Company, and Eric’s Universe, Inc. dated August 1, 2007, as
amended on July 20, 2008 and thereafter).”


2. Base Salary. Section 6 of the Employment Agreement is hereby amended by
deleting it in its entirety and replacing it with the following:


“6. Base Salary. The Company shall pay the Employee a base salary of not less
than $180,000 per annum, payable in pro rata installments not less frequently
than monthly, which base salary may be increased, but not decreased, from time
to time as determined by the Board. Notwithstanding the foregoing, for each of
the months of August, 2008, and September, 2008, the Company shall pay Employee
$1,666.67, provided that an additional amount of $13,333.33 shall accrue for
each of such months but shall not be payable until January 1, 2009.”


3. Bonus Program. Section 9 of the Employment Agreement is hereby amended by
deleting it in its entirety and replacing it with the following:


 
 

--------------------------------------------------------------------------------

 






“9. Bonus Program. Employee shall participate in a bonus program established by
the Board and tied to performance of Employee, the criteria of which will be
communicated in writing to Employee (a) for calendar year 2008, within thirty
(30) days following the execution of this Amendment No. 1 and (b) for all
subsequent years, prior to January 31 of the applicable year. The maximum
potential bonus available for Employee for calendar year 2008 is $70,000 per
annum (pro-rated for that portion of the year after the date of this Amendment
No. 1), which maximum annual potential bonus may be increased, but not
decreased, for subsequent calendar years as determined by the Board.”


4. No Other Amendments; Ratification. Except as expressly amended herein, the
terms of the Employment Agreement shall remain in full force and effect; and
each of the parties hereby ratifies, confirms and agrees that the Employment
Agreement shall remain in full force and effect, as amended hereby.


5. Limitation on Agreements. The amendments set forth herein are limited
precisely as written and shall not be deemed: (a) to be a consent under or
waiver of any other terms or condition in the Employment Agreement, or (b) to
prejudice any right or rights which the Company or Employee now has or may have
in the future under, or in connection with the Employment Agreement, as amended
hereby, or any of the other documents referred to herein or therein. From and
after the date of this Amendment No. 1, all references to the Employment
Agreement shall be deemed to be references to the Employment Agreement, after
giving effect to this Amendment No. 1, and each reference to “hereof”,
“hereunder”, or “hereby” and each other similar reference and each reference to
“this Agreement” and each other similar reference in the Employment Agreement
shall from and after the date hereof refer to the Employment Agreement as
amended hereby.


6. Counterparts. This Amendment No. 1 may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party hereto and delivered to all of the other parties, it being understood
that all parties need not sign the same counterpart. In the event that any
signature is delivered by facsimile transmission or by email delivery of a
“.pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or whose behalf such signature is executed)
with the same force and effect as if such facsimile signature page were an
original thereof.


7. Governing Law. This Amendment No. 1 shall be construed and enforced in
accordance with and governed by the law of the State of New York without regard
to any provision thereof that would allow or require the application of the law
of any other jurisdiction. The parties hereby agree that any dispute between or
among them arising out of or in connection with this Amendment No. 1 shall be
adjudicated before the courts of the State of New York, New York County, or, if
any party has or can acquire jurisdiction, before the United States District
Court for the Southern District of New York, and they hereby submit to the
jurisdiction of such courts (and the appropriate appellate courts), with respect
to any action or legal proceeding commenced by any party, and irrevocably waive
any objection they now or hereafter may have respecting the venue of any such
action or proceeding brought in such courts or respecting the fact that such
courts are an inconvenient forum, relating to or arising out of this Amendment
No. 1, and consent to the service of process in any such action or legal
proceeding by means of registered or certified mail, return receipt requested,
in
 
 
 
 

--------------------------------------------------------------------------------

 
 
care of the address set forth above or such other address as the undersigned
shall furnish in writing to the other.


(Remainder of this page left blank intentionally. Next page is signature page.)
 
 
 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed by their respective authorized officers effective as of the day
and year first above written but executed on the dates set forth below.
 


COMPANY:


EBAUM’S WORLD, INC.




By: /s/ Jeff Oscodar             
Name: Jeff Oscodar
Title: President & CEO


EMPLOYEE:


/s/ Eric Bauman                         
Eric Bauman, individually